Crane, J.
The title registration provision of the Eeal Property "Law (art. 12) is not for the purpose of registering bad titles or by the judgment of the court giving to the plaintiff a title which he does not have. Its object is to establish by a judgment of court the fact once and for all that the plaintiff has title, so that thereafter the records need not be re-eixamined. . It was never intended to be a means for curing defects or clearing title. There 'are other kinds of actions at law for this purpose. The apparent attitude, therefore, of the plaintiff’s counsel in this case is hardly the correct one, for he assumes that judgment must go as by default upon the examiner’s certificate unless some one appears, and that if the defendant does not answer he can only raise such questions as affect his individual interest. It is, however, the duty of the court to examine carefully the chain of title as set forth in the examiner’s certificate and accompanying proofs, and, if it appears that the title is questionable, refuse its registration, leaving the parties to other action to cure tha defects. How the following defects or omissions appear from the record submitted: First. There is a break in the chain of title to the grantee, Andrew Hostrand, who conveyed to Eyder in 1841; no- deed showing how Hostrand obtained title. This occurs so early in the record that it might be overlooked if the property had been actually occupied and in the physical possession of all subsequent record owners, or in fact had been in possession of the record owners for the past twenty years. The certificate, records and testimony are silent upon this point. As the property consists of marsh and beach land the presumption of possession cannot follow from mere record title which does not run back to the original grant or patent. Miller v. Long Island R. R. Co., 71 N. Y. 380. The only statement regarding possession is that of a present tenant, without mention of the landlord. In view of the answer possession should have been established by oral proof. Second. Title is traced through a will into Annie E. Brandreth, but there is no record of conveyance from her to John Xinzie, who thereafter conveyed. I assume that the statement as to this deed is correct, but there is no proof as required by law. This is cured apparently by a *3deed from Annie A. Brandretk to Charles Crabbe, the plaintiff. It is not contained in the examiner’s certificate or any of the records submitted on the trial amounting to proof. The examiner submits an affidavit stating the fact, which is not a part of the chain of title or certificate. This I deem insufficient proof. Third. The deed conveying this property into the plaintiff would take the northerly line to the high water line of Barbadoes creek. The title sought to be registered would extend the property on the north to the bulkhead line, but there is no evidence whatever to show that the creek head line is at high water mark. It may have extended far out into the tide water of the creek, and, if so, the plaintiff shows no title to the land under water. There may be other minor defects, but for the purposes of decision these are sufficient, and I shall in consequence deny the application, without costs to anybody.
Application denied.